83 F.3d 426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin J. BECKMAN;  Earlene H. Beckman, Plaintiffs-Appellants,v.Alan GREENSPAN, Chairman;  Federal Reserve Board;  MargaretRichardson, Commission of Internal Revenue;  United Statesof America;  Merrill Klundt, Clerk and Recorder forYellowstone County;  Yellowstone County;  State of Montana,Defendants-Appellees.Martin J. BECKMAN;  Earlene H. Beckman, Plaintiffs-Appellants,v.James BATTIN;  Russell K. Fillner;  William R. McNamer;Mark S. Werner;  Jon E. Doak;  William R. Getter;John Does and Jane Does, 1 to 20,Defendants-Appellees.
Nos. 95-35473, 95-35478.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 12, 1996.

Before:  HALL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
In this consolidated action, Martin and Earlene Beckman appeal pro se the district court's summary judgment dismissal of their action (CV-93-204-PGH) against a United States district judge, a Montana state judge, several attorneys, and William Getter of Getter Trucking.   The Beckmans also appeal the dismissal of their action (CV-94-41-PGH) against Allen Greenspan, Chairman of the Federal Reserve, the IRS Commissioner, Yellowstone County, the Clerk and Recorder of Yellowstone County, and the State of Montana.   We have jurisdiction under 28 U.S.C. § 1291.   We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and affirm.


3
The Beckmans' sole contention on appeal appears to be that they were denied their right to a jury trial under the Seventh Amendment.   The Seventh Amendment right to a jury trial, however, is not violated when there are no material facts at issue.  See Sengupta v. Morrison-Knudsen Co., 804 F.2d 1072, 1077 n. 3 (9th Cir.1986).   Here, we adopt the reasoning of the district court set forth in its April 24, 1995 memorandum and order, and conclude that the Beckmans' failed to rise any triable issues of fact in their actions.   Accordingly, the district court did not err by dismissing the actions without affording the Beckmans the opportunity to go to trial.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny the Beckmans' request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3